         Case 1:17-cv-10192-FDS Document 49 Filed 01/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                             )
UNITED STATES OF AMERICA,                    )
et al., ex rel. PAUL NEE,                    )
                                             )
       Plaintiffs,                           )       No. 17cv10192-FDS
                                             )       FILED UNDER SEAL
V.                                           )
                                             )
BIOGEN, INC., et al.,                        )
                                             )
       Defendants.                           )


                                            ORDER

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the False Claims Act,

31 U.S.C. § 3730(b)(1), the United States and relator Paul Nee (the "Relator") filed a Joint

Stipulation of Dismissal. Upon due consideration,

       IT IS HEREBY ORDERED that:

       Consistent with, and subject to, the terms of the settlement agreement that the United

States, the Relator, and Biogen entered into on December 16, 2020, (the "Biogen Settlement

Agreement"); and the settlement agreement that the United States, ACS, and the Relator entered

into on December 16, 2020, (the "ACS Settlement Agreement"), (1) all claims asserted on behalf

of the United States against Biogen in this action concerning the Covered Conduct as defined in

Paragraph E of the Biogen Settlement Agreement and all claims asserted on behalf of the United

States against ACS in this action concerning the Covered Conduct as defined in paragraph E of

the ACS Settlement Agreement, shall be dismissed with prejudice, and (2) all remaining claims

asserted against Biogen and ACS in this action shall be dismissed with prejudice to the Relator

and without prejudice to the United States and the other government plaintiffs; provided,



                                                 1
           Case 1:17-cv-10192-FDS Document 49 Filed 01/07/21 Page 2 of 2




however, that this Court shall retain jurisdiction as to Relator's claim against Biogen for

reasonable expenses, attorney's fees, and costs under 31 U.S.C. § 3730(d).

         All claims as to any remaining defendant shall be dismissed without prejudice.




           1/7/2021                            /s/ F. Dennis Saylor IV
Dated:
                                              F. DENNIS SAYLOR IV
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
